Citation Nr: 0909912	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than July 22, 2002, 
for the grant of additional death pension benefits based on 
the need for aid and attendance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from July 1943 to January 
1946.  He died in January 2000.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted entitlement to an aid and attendance 
allowance for the surviving spouse, effective from July 22, 
2002.


FINDINGS OF FACT

1.  An October 9, 2001, Board decision denied entitlement to 
special monthly pension (SMP) based upon a need for regular 
aid and attendance or being housebound.

2.  After the October 9, 2001, Board decision, another 
communication from the appellant seeking to reopen the claim 
for additional death pension benefits based upon a need for 
regular aid and attendance or being housebound was received 
on October 18, 2001.

3.  The preponderance of the competent and probative evidence 
of record shows that the appellant could perform most of her 
daily living activities without restrictions - she was 
neither blind nor a patient in a nursing home, her 
disabilities did not render her unable to care for her daily 
personal needs without assistance from others or unable to 
protect herself from the hazards and dangers of daily living, 
and she was not substantially confined to her immediate 
premises - prior to suffering a heart attack on July 22, 
2002.  


CONCLUSION OF LAW

An effective date prior to July 22, 2002, for the award of 
additional death pension benefits based upon a need for 
regular aid and attendance is not warranted.  38 U.S.C.A.  38 
U.S.C.A. § 5110(a), (d)(2) (West 2002); 38 C.F.R. §§ 3.31, 
3.155, 3.400(c)(3)(ii) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
three-volume claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in December 2007 which fully 
addressed the notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of her and VA's respective duties for obtaining 
evidence.  The appellant was also advised of how effective 
dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in her 
possession to the RO.  The appellant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.  Thus, the Board 
concludes that all required notice has been given to the 
appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  It appears that 
all obtainable evidence identified by the appellant relative 
to her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Factual Background

As noted above, the Veteran died in January 2000.  In a 
February 2000 rating decision, the RO granted the appellant a 
death pension, but denied her a special monthly pension (SMP) 
due to need for the aid and attendance of another person.  

By October 9, 2001, decision, the Board denied entitlement to 
additional death pension benefits based upon a need for 
regular aid and attendance or being housebound.

Received on October 18, 2001, was a letter from Dr. R, who 
reported that the appellant had Kawasaki's disease and severe 
aneurysmal disease of the coronaries, and had undergone 
bypass surgery.  Dr. R also indicated that she suffered from 
angina and became short of breath with household work, and 
would benefit from "aid attendant" since she had the above 
problems in addition to hypertension and chronic bronchitis. 

On a February 2002 Report of Examination (to show need for 
aid and attendance or housebound status), Dr. I reported that 
the appellant was at home and not under the care of a nurse 
or attendant.  Dr. I indicated that the appellant could 
perform the following daily living activities without the 
assistance of another person or the use of mechanical aids:  
drive a car to doctor visits as needed; walk for short 
distances as tolerated; travel to doctor appointments and 
short distances; care for needs of nature; feed, bathe, and 
dress herself; get out of bed; and remain out of bed all day.  
Dr. I indicated that she could not get out of doors without 
the assistance of another person and could not take brief 
excursions away from home.  The diagnoses included COPD 
(chronic obstructive pulmonary disease), HTN (hypertension), 
CAD (coronary artery disease), hyperlipidemia, angina, PVD 
(peripheral vascular disease), history of Kawasaki disease, 
and depression.  Dr. I opined that the appellant's prognosis 
was fair.

In a July 2002 letter, Dr. I indicated that, due to the 
appellant's many medial problems and her shortness of breath 
upon exertion, she would benefit from "aid attendant".  

On a September 2002 Report of Examination (to show need of 
aid and attendance or entitlement to housebound), Dr. P, a 
cardiologist, reported that the appellant was at home and not 
under the care of a nurse or attendant.  Dr. P indicated that 
the she could perform the following daily living activities 
without the assistance of another person or the use of 
mechanical aids:  walk for short distances of 50 feet or 
less; care for needs of nature; feed herself; dress herself, 
but needed help occasionally; and get out of bed.  Dr. P 
indicated that the appellant could not drive a car; travel; 
or bathe herself, and that she stayed in bed 75 percent of 
the day and could not get outdoors or take brief excursions 
away from home.  On examination, she could not undress or 
dress without help, and it was noted that she needed 
assistance due to limited range of motion in the arms and 
severe pain.  The diagnoses included CAD, s/p (status post) 
MI (myocardial infarction) in July 2002, CABG (coronary 
artery bypass grafting) in 1995), Kawasaki's disease, and 
COPD.  

Received in October 2002 was a Report of Examination, which 
was signed by a doctor whose name is indecipherable.  It was 
noted that the appellant was at home and not under the care 
of a nurse or attendant.  It was also noted that she could 
perform the following daily living activities without the 
assistance of another person or the use of mechanical aids:  
walk for short distances of 60 feet or less; care for needs 
of nature; feed herself; dress herself; get out of bed; and 
get out of doors for 5 to 10 percent of the time.  It was 
noted that she could not drive a car; travel; or bathe 
herself.  Dr. P indicated that she stayed in bed 50 percent 
of the day and could not take brief excursions away from 
home.  On examination, she could not undress or dress without 
help and she needed help from her daughter.  The diagnoses 
included Kawasaki's disease, severe aneurismal disease of he 
coronaries, s/p bypass surgery, COPD, anxiety and depression; 
heart attack on July 22, 2002, and s/p stent.  Her prognosis 
was guarded, and she had severe arthritis and needed help 
from time to time.

In an October 2002 statement, the appellant reported that she 
had suffered a blood clot and heart attack on July 22, 2002, 
and needed a stent placed for a blocked artery.

A February 2003 Report of Examination, completed by Dr. S, 
indicated that the appellant was at home and was not under 
the care of a nurse or attendant.  It was also noted that she 
could perform the following daily living activities without 
the assistance of another person or the use of mechanical 
aids:  walk for only 50 feet; care for needs of nature; feed 
herself; get out of bed; and get out of doors to go to a 
doctor's appointment once a month.  She could not, however, 
drive a car; travel; dress herself, or bathe herself without 
assistance.  Dr. S indicated that she did not remain out of 
bed all day, did not sleep at night, and could not take brief 
excursions away from home.  On examination, she could not 
undress or dress without help.  The diagnoses included 
chronic low back pain and osteoporosis.  

By April 2003 rating decision, the RO granted entitlement to 
an SMP aid and attendance allowance, effective from July 22, 
2002.

III.  Laws and Regulations

VA shall pay a pension to the surviving spouse of a veteran 
of a period of war whose death was not due to a service-
connected cause.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 
3.23.  Increased pension (SMP) is payable to a surviving 
spouse by reason of need for aid and attendance, or, if not 
in need of aid and attendance, by reason of being housebound.  
38 C.F.R. § 3.351(a)(5).

Needing aid and attendance means that a person is 
helplessness or so nearly helpless as to require the regular 
aid and attendance of another person.  The surviving spouse 
of a veteran will be considered to be in need of regular aid 
and attendance if she: (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance.  38 C.F.R. § 3.351(b),(c).

The criteria to be considered in establishing a factual need 
for aid and attendance include:  the inability of a claimant 
to dress or undress herself, or to keep herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  Being bedridden is a proper basis for 
the determination.  "Bedridden" is that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  38 C.F.R. 
§ 3.352(a).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  The particular personal functions which the claimant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the claimant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that a claimant is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
Id.

The criteria for the determination of an effective date of an 
award of VA pension benefits are set forth in 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Except as otherwise specifically 
provided, the effective date of an award of pension based 
upon an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.

IV.  Analysis

The appellant has expressed disagreement with effective date 
of her entitlement to SMP benefits based on the need for aid 
and attendance.  She claims that she should be entitled to an 
effective date of February 2, 2000, which is the date she 
initially filed her claim for pension benefits.  

The controlling issues in this case are (1) the date on which 
the appellant initiated her claim for additional death 
pension benefits based on the need for aid and attendance; 
and (2) the date on which entitlement to additional death 
pension benefits based on the need for aid and attendance 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. §3.400(o).

A review of the record in this case shows that, after the 
veteran's death, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse, on VA Form 21-534, in 
February 2000.  An accompanying statement from Dr. I was 
submitted to support a claim for additional benefits based on 
need for the aid and attendance of another person, or 
housebound status.  She was awarded death pension benefits, 
the entitlement to which is based, in part, on an 
individual's level of income. At the same time, the RO denied 
SMP, based upon a determination that the appellant did not 
meet the criteria for death pension benefits paid at an 
increased rate due to either the need for aid and attendance 
or because she was housebound.

On appeal of the SMP issue, the Board, on October 9, 2001, 
denied her claim for entitlement to additional death pension 
benefits based upon a need for regular aid and attendance or 
being housebound.  That decision is final, subsumed any prior 
rating decisions in that matter, and is a legal bar to the 
assignment of an effective date of an award earlier than the 
date of that decision.  38 U.S.C.A. §§ 7104, 5109A; see Rudd 
v. Nicholson, 20 Vet. App. 296 (2006).  Such bar may only be 
removed by a prevailing motion of clear and unmistakable 
error (CUE) in the decision or a prevailing motion for 
reconsideration (both made directly to the Board).  38 C.F.R. 
§§ 20.1000, 20.1001, 20.1400, 20.1404.  The appellant has not 
filed (or indicated an intent to file) a motion alleging CUE 
in the Board's October 2001 decision.  The October 2001 Board 
decision is a legal bar to an effective date prior to the 
date of that decision.  As a matter of law, therefore, the 
claim for an effective date prior to October 2001 must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the claim for an effective date prior to July 
22, 2002, but subsequent to October 9, 2001, the Board notes 
that on October 18, 2001, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the appellant, which 
pertained to her claim for additional death pension benefits 
based upon a need for regular aid and attendance.  The RO 
construed this document as an application to reopen the claim 
for SMP based upon a need for regular aid and attendance.  
The evidentiary record at that time contained medical 
evidence regarding the appellant's health, as well as an 
October 2001 letter from a private physician, Dr. R, showing 
that the appellant had angina and got short of breath with 
household work and would "benefit from aid attendant".  A 
February 2002 report from Dr. I showed that she was able to 
perform her daily living activities, with minimal 
restrictions.  Subsequent reports from private physicians, 
however, showed that the appellant's health had deteriorated, 
that she was unable to perform some of her daily living 
activities, and that she had suffered a heart attack on July 
22, 2002. 

By the RO's April 2004 rating decision, accordingly, 
entitlement to additional death pension benefits based upon a 
need for regular aid and attendance was established by the 
RO, effective from July  22, 2002 - the date on which the 
appellant had suffered a heart attack.  The RO acknowledged 
that recent medical reports (received in September and 
October 2002) showed worsening of her symptoms.  

As noted above, the surviving spouse will be considered to be 
in need of regular aid and attendance if she establishes a 
factual need.  38 C.F.R. § 3.351(b),(c).  The criteria to be 
considered in establishing a factual need for aid and 
attendance include:  the inability to dress or undress 
oneself, or to keep oneself ordinarily clean and 
presentable;; inability of claimant to feed herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
38 C.F.R. § 3.352(a).

Under 38 C.F.R. § 3.352(a), the Board finds that the award of 
SMP based upon a need for regular aid and attendance cannot 
precede the effective date of July 22, 2002, because, prior 
to that time, the appellant had not established a factual 
need for aid and attendance under to 38 C.F.R. § 3.352(a).  
The RO cited private medical reports received in September 
2002 and October 2002 as showing that the appellant had 
suffered her heart attack on July 22, 2002, and was unable to 
perform some of the normal activities of daily living.  
Likewise, the evidentiary record shows that prior to July 22, 
2002, the competent medical evidence of record showed that 
the appellant could perform most of her daily living 
activities without restrictions.  The Board therefore 
concludes that the date on which entitlement arose (July 22, 
2002) came after the date of claim (October 18, 2001); thus, 
the later date is the controlling date for the effective date 
assigned under the factual circumstances of this case.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (o). 

For the reasons cited above, the Board concludes that the 
preponderance of the evidence is against a finding that an 
effective date earlier than July 22, 2002, is warranted for 
the award of additional death pension benefits based upon a 
need for regular aid and attendance.  38 C.F.R. § 3.400(o), 
4.16(a), (b).


ORDER

An effective date earlier than July 22, 2002, for the grant 
of additional death pension benefits based on the need for 
aid and attendance is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


